              Case 18-10512-KBO      Doc 2075-1     Filed 10/29/20    Page 1 of 11




                                            EXHIBIT A

                        Redacted Public Version of Sealed Objection [DI 2006]




57772/0001-21569923v1
               Case 18-10512-KBO             Doc 2075-1           Filed 10/29/20       Page 2 of 11

                                                                                      PUBLIC VERSION OF D.I. 2006

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              )      Chapter 11
 In re:                                                       )
                                                              )      Case No. 18-10512 (KBO)
 Zohar III, Corp., et al.,1                                   )
                                                              )      Jointly Administered
                                      Debtors.                )
                                                              )      Ref. Docket No. 1682 and 1992

PATRIARCH’S OBJECTION TO THE DEBTORS’ REQUEST FOR SUPPLEMENTAL
ORDER UNDER BANKRUPTCY RULE 2004 DIRECTING PRODUCTION OF FORM
                    906 CLOSING AGREEMENT

          Lynn Tilton and the Patriarch Stakeholders (collectively, “Patriarch”),2 by and through

their counsel, hereby submit this objection (the “Objection”) to the Debtors’ Request for

Supplemental Order Under Bankruptcy Rule 2004 Directing Production of Form 906 Closing

Agreement [D.I. 1992] (the “Supplemental Request”), which is related to Debtors’ prior Rule 2004

request for production of documents [D.I. 1682]. In support of this Objection, the Patriarch

Stakeholders incorporate by reference their prior pleadings submitted in connection with the

Debtor’s Rule 2004 Motion [see D.I. 1692, 1758], rely upon the record developed at the June 23

and July 14, 2020 hearings, including the Court’s rulings, and, by and through their attorneys,

respectfully state as follows:

                                      PRELIMINARY STATEMENT

          1.      The Debtors’ timing is, once again, impeccable. More than six months after Ms.

Tilton resigned as Designated Tax Director for the Debtors, and more than three months after the


 1
     The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
     Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
     (9261) (“Zohar III”), Zohar II 2005-1, Limited (8297) (“Zohar II”), and Zohar CDO 2003-1, Limited (5119)
     (“Zohar I,” and together with Zohar II and Zohar III, the “Zohar Funds”). The Debtors’ address is 3 Times Square,
     c/o FTI Consulting, Inc., New York, NY 10036.
 2
     Capitalized terms not otherwise defined herein shall have the meanings set forth in the 2004 Motion or Settlement
     Agreement [D.I. 266] (the “Settlement Agreement”), as applicable.



57772/0001-21468554v1
              Case 18-10512-KBO          Doc 2075-1      Filed 10/29/20     Page 3 of 11




Court’s ruling on this issue, the Debtors have again manufactured an “emergency” filing to this

Court late in the evening on the cusp of a holiday weekend. According to the Debtors, any Form

906 documents are absolutely essential to filing the Zohar Funds’ 2019 tax returns, which Debtors

claim are due on October 15, 2020, such that an emergency hearing must be held immediately.

The emergency motion is a ruse.

         2.       The Court previously directed the parties to work together in order to transition tax

information for the Zohar Funds to the new tax adviser selected by the Debtors. See July 14, 2020

Hr’g Tr. 41:12-18; 44:8-17. Ms. Tilton and her advisors have diligently done so, providing more

than 20,000 pages of tax records to the Debtors over the previous months, which is in addition to

the tax information already provided by Ms. Tilton well before the Rule 2004 Motion was ever

filed. Both counsel for Ms. Tilton and her tax return preparer (the Debtors’ prior tax return

preparer) have been working with Debtors to accommodate follow-up requests.

         3.       The information now requested by Debtors is not new, or the result of a recently

discovered fact they stumbled on after engaging a new tax return preparer. Debtors have long been

aware of the IRS settlement agreement, i.e. “Form 906” documents that they seek by this

emergency Supplemental Request. Indeed, Request 13 of the Debtors’ original Rule 2004 motion

requests “any final agreement with the Internal Revenue Service,” but Request 13 referred to the

period January 2016 and forward, and the closing agreements relate to tax years 2007 through

2011 (a period during which Debtors were disregarded entities and therefore did not file tax

returns).

         4.       The Court did not order production of the Form 906 documents:

         With respect to Request 13, I’m not going to order a stay pending appeal because I
         do not believe that the debtors sought documents prior to January 2016. I think
         page 11 of their reply papers is clear on this and, accordingly, I did [not] order such
         relief and such production is not required. The stay, therefore is not necessary. If


                                                    2
57772/0001-21468554v1
              Case 18-10512-KBO             Doc 2075-1        Filed 10/29/20       Page 4 of 11




         the debtors need to supplement the request or amend it, then they may do so another
         way and not at today’s hearing.

Tr. July 14, 2020 Hr’g at 39:12-20. For nearly three months, Debtors did nothing to supplement

their request or otherwise seek the Form 906 documents. Then, on the afternoon of October 7,

while the parties were deep in preparation for the various matters to be heard at the October 14

Omnibus Hearing, the Debtors requested the immediate production of Form 906 documents.

While Patriarch refused to provide any Form 906 documents “late on the afternoon of October

9th,” Patriarch responded just over a day later after hearing from Debtors on the issue for the first

time in nearly 3 months. Exhibit 1.3

         5.       Even setting aside Debtors’ dilatory Motion and Supplemental request, there is no

emergency here precisely because there is no justification for the request in the first place. The

Form 906 documents sought by the Debtors are entirely personal to Ms. Tilton: the closing

agreements are an agreement between Ms. Tilton, in her personal capacity, and the IRS and not an

agreement between the Debtor Zohar Funds and the IRS. As such, it is not only unnecessary for

the completion of the Zohar Funds’ tax filings, it cannot be relied upon by the Debtors in

connection with their tax filing as a matter of law. The Motion and Supplement are a wholly

manufactured smoke screen; an effort to obtain improper discovery related to Debtors’ adversary

complaint and to harass Ms. Tilton under the guise of an emergency related to an approaching tax

filing deadline. Even Rule 2004 has limits, and those limits are exceeded here.




 3
     Exhibit 1 is a copy of email correspondence between counsel regarding follow-up requests related to the Rule
     2004 Order. The Patriarch Stakeholders provided additional information and confirmation to various follow-up
     requests; the closing agreement issue was not raised until the evening of October 7.


                                                        3
57772/0001-21468554v1
              Case 18-10512-KBO             Doc 2075-1         Filed 10/29/20        Page 5 of 11




                                                 OBJECTION4

         6.       It is telling, and troubling, that the Debtors reference Form 906 as some newly

found piece of information. The documents appended to Debtors’ Request in Appendix A,

“Excerpts of 2018 Tax Returns”—documents the Patriarch Stakeholders produced months before

Debtors filed the Rule 2004 Motion in June 2020—include reference to “Closing Agreements on

Form 906.” Indeed, this was the basis for the Debtors’ original Rule 2004 Request No. 13. See,

e.g., June 23, 2020 Hr’g Tr. 14:8-21 (“Finally, Your Honor, with respect to the request for any

examinations or settlements with the IRS . . . if any of those exist we believe that we’re entitled to

them and will need them to assess what the reporting obligations are going forward. And if there

is any non-conventional, aggressive or incomprehensible tax positions it’s important to know

whether the IRS has agreed to those or how they were treated in the eyes of the IRS or Ms. Tilton,

and what those examinations or settlements may provide for.”). The Debtors’ purported rationale

for seeking Form 906 is the very same purported rationale. See Supplemental Request ¶ 3 (“But

KPMG needs the Form 906 to confirm for itself what the IRS has agreed to and that the accounting

method historically used by the Debtors is, in fact, consistent with the IRS’s agreed to treatment.”)

         7.       The Court’s Rule 2004 Order is clear that “[e]xcept where otherwise noted these

[Rule 2004] Requests refer to the period from January 2016 to the present.” Rule 2004 Order,

Instructions ¶ 5. Request No. 13 seeks documents sufficient to show any examination by the IRS

for the relevant period and contains no “otherwise” language, therefore excluding the closing

agreements, which resolved disputes between Ms. Tilton and the IRS for tax years 2007 through

2011. Id. Request No. 13. The Debtors have previously argued that this is the result of “inartful”



 4
     Patriarch incorporates by reference the background facts set forth in its objection [D.I. 1692] to the Debtors’
     original Rule 2004 motion [D.I. 1682] and Patriarch’s motion for stay pending appeal of certain aspects of the
     Rule 2004 motion [D.I. 1758].


                                                         4
57772/0001-21468554v1
              Case 18-10512-KBO          Doc 2075-1      Filed 10/29/20      Page 6 of 11




drafting, and that the Debtors’ “intent [in seeking documents under Request No. 13] is really to

obtain copies of the agreements that are referred to in tax returns and to address the relevance of

those.” See July 14, 2020 Hr’g Tr. 29:17-20. This Court held, however, that given the language

of Debtors’ request, “such production [of the closing agreements] is not required.” Id. at 39:12-

17 (denying motion for stay pending appeal as unnecessary). But the Court also noted that “[i]f

the [D]ebtors need to supplement the request or amend it, then they may do so another way and

not at today’s hearing.” Id. at 39:18-20. And yet here we are, supposedly on the eve of Debtors’

tax filing deadline, revisiting this issue for the first time in nearly three months.

         8.       Moreover, Debtors’ baseless request must be considered in light of the widely-

recognized principal that tax returns and tax return information, particularly that belonging to

individuals, is highly confidential and should be protected from unnecessary and obtrusive

disclosure. “[P]ublic exposure of one’s wallet or purse is, in the abstract, an invasion of privacy.”

DeMasi v. Weiss, 669 F.2d 114, 119 (3d Cir. 1982). “Congress has guaranteed that federal income

tax returns will be treated as confidential communications between a taxpayer and the

government.” Id. The “crux of the issue is not merely the tax returns, but the personal information

contained in the tax returns.” Id. at 120 (emphasis added, quotation marks and alterations

omitted).

         9.       Courts therefore generally accord a qualified privilege over tax returns that balances

“two competing and important interests—the taxpayer’s expectation of privacy and the benefits of

broad pre-trial discovery.” Haas v. Kohl’s Dep’t Store, Inc., No. CIV.A. 08-CV-2507, 2009 WL

2030567, at *1 (E.D. Pa. July 7, 2009) (citing DeMasi, 669 F.2d at 119); see also Terwilliger v.

York Int’l Corp., 176 F.R.D. 214, 217 (W.D. Va. 1997) (applying qualified privilege over tax

returns). To overcome the qualified privilege over tax returns, a court “must determine whether



                                                    5
57772/0001-21468554v1
               Case 18-10512-KBO             Doc 2075-1         Filed 10/29/20        Page 7 of 11




(1) the tax return is relevant to the subject matter in dispute; and (2) a compelling need exists for

the return, because the information sought is not obtainable from other sources.” Terwilliger, 176

F.R.D. at 217; see also Haas, 2009 WL 2030567, at *1. There is no legitimate countervailing

interest compelling—or even tepidly supporting—production of Ms. Tilton’s agreements with the

IRS.

         10.      Even if the Debtors were entitled to emergency treatment (and they are not), the

Supplemental Request should still be denied because the Form 906 documents are entirely

unnecessary for the preparation of the Debtors’ upcoming tax returns. The closing agreements are

agreements between Ms. Tilton and the IRS, not between the Debtors and the IRS. See 26 U.S.C.

§ 7121 (“The Secretary is authorized to enter into an agreement in writing with any person relating

the liability of such person, . . . and such agreement shall be final and conclusive . . . in any suit,

action, or proceeding, such agreement, or any determination, assessment, collection, payment,

abatement, refund, or credit made in accordance therewith, shall not be annulled, modified, set

aside, or disregarded.”) (emphasis added). Critically, the closing agreements, which resolved

disputes between Ms. Tilton and the IRS for tax years 2007 through 2011, reference numerous

entities owned or controlled by Ms. Tilton, but do not identify any of the Debtors.5 The Debtors

are not entitled to tax information concerning other investment funds and businesses associated

with Ms. Tilton.




 5
     If helpful to the Court in resolving this objection, the Patriarch Stakeholders are willing to make the closing
agreements available to the Court for in camera review. None of the Form 906 documents that Ms. Tilton and the
IRS executed to resolve the audit for tax years 2007 through 2011 specifically reference any of the Debtors. There
were numerous other issues addressed in the agreements that have no relevance at all to the Debtors, the method of
accounting language is a very small part of these agreements and, in any event, the agreements themselves do not
explain the method of accounting. The information needed to understand the method of accounting is in the
disclosure statements that were attached to the Debtors' tax returns.


                                                          6
57772/0001-21468554v1
               Case 18-10512-KBO            Doc 2075-1        Filed 10/29/20        Page 8 of 11




         11.      The Debtors have access to their tax returns from 2016, 2017, and 2018, and there

is no indication that KPMG has not been able to understand the established accounting methods

utilized by the Zohar Funds. Indeed, the accounting method is clearly set out in the disclosures to

the tax returns that are already in Debtors’ possession. Instead, the Debtors’ stated rationale for

seeking Form 906 is so that KPMG may confirm that the “accounting method historically used by

the Debtors is, in fact, consistent with the IRS’s agreed to treatment” in advance of the October 15

filing deadline. Supplemental Request ¶ 3.

         12.      The Debtors’ purported justification has no foundation: the tax law prohibits a

taxpayer from deviating from a historically-used accounting method without the permission of the

Commissioner. See 26 U.S.C. § 446(e); 26 C.F.R. § 1.446-1(e)(2)(i) (“[A] taxpayer who changes

the method of accounting employed in keeping his books shall, before computing his income upon

such new method for purposes of taxation, secure the consent of the Commissioner.”). Because

the Debtors’ tax returns for 2016, 2017 and 2018 consistently applied the same tax accounting

methods, the Debtors cannot now change those methods unilaterally.6 Thus, even if the historical

accounting method at issue here is flawed (it is not, and Debtors have set forth no evidence even

to suggest otherwise), the Debtors may not unilaterally shift to a different method without

permission of the IRS Commissioner. 26 U.S.C. § 446(e). Accordingly, the requested information

is of no use to the Debtors in preparing their upcoming tax filings as the method of accounting

used by the Zohar Funds is plainly available from the documents already provided and must be

used for the 2019 tax filings.




6
    Indeed, current IRS rules provide that if a taxpayer wants to change a method of accounting, it must file a
    request to change its method of accounting during the year in which it seeks to adopt that change. See Rev.
    Proc. 2015-13, 2015-15 I.R.B. 419 § 2.03(2) (emphasis added). Thus, it is not possible in October 2020 for the
    Debtors to change an accounting method for the tax year that ended on December 31, 2019.


                                                        7
57772/0001-21468554v1
               Case 18-10512-KBO        Doc 2075-1      Filed 10/29/20     Page 9 of 11




         13.      That the Debtors tax returns referenced the closing agreements does not change this

analysis. The disclosure statements attached to the Debtors’ tax returns do not state that the

Debtors were relying upon the closing agreements. Rather, the disclosure statements reference the

closing agreements merely to provide notice to the IRS that the Debtors were adopting the same

method of accounting as had been used by the Octaluna entities prior to the check-the-box

elections. The details of that method of accounting are specified directly in the disclosure

statements, so Debtors have the information they need to understand the method of accounting

employed on their prior tax returns and to complete and timely file their 2019 returns.

                                   RESERVATION OF RIGHTS

         14.      Patriarch expressly reserves, and does not waive, its right to amend, modify, or

supplement this Objection and to object to the Supplemental Request and any and all discovery

requests of the Debtors on any grounds that governing law permits. Patriarch expressly preserves

and does not waive its right to assert the attorney-client privilege or any other privilege recognized

under governing law with respect to any discovery sought by the Debtors.

                                           CONCLUSION

         WHEREFORE, Patriarch respectfully requests that this Court deny the Debtors’

Supplemental Rule 2004 Request.

Dated: October 13, 2020                         COLE SCHOTZ P.C.

                                                By: Norman L. Pernick
                                                Norman L. Pernick (No. 2290)
                                                Patrick J. Reilley (No. 4451)
                                                500 Delaware Avenue, Suite 1410
                                                Wilmington, DE 19801
                                                Telephone: (302) 652-3131
                                                Facsimile: (302) 652-3117
                                                npernick@coleschotz.com
                                                preilley@coleschotz.com

                                                       – and –

                                                   8
57772/0001-21468554v1
             Case 18-10512-KBO   Doc 2075-1   Filed 10/29/20   Page 10 of 11




                                       GIBSON, DUNN & CRUTCHER LLP
                                       Monica K. Loseman (Admitted Pro Hac Vice)
                                       1801 California Street, Suite 4200
                                       Denver, CO 80202-2642
                                       Telephone: (303) 298-5784
                                       Facsimile: (303) 313-2828
                                       mloseman@gibsondunn.com

                                       Randy M. Mastro (Admitted Pro Hac Vice)
                                       Mary Beth Maloney (Admitted Pro Hac Vice)
                                       200 Park Avenue
                                       New York, NY 10166-0193
                                       Telephone: (212) 351-4000
                                       Facsimile: (212) 351-4035
                                       rmastro@gibsondunn.com
                                       mmaloney@gibsondunn.com

                                              – and –

                                       SKADDEN, ARPS, SLATE, MEAGHER &
                                       FLOM LLP, DUNN & CRUTCHER LLP
                                       Armando Gomez (Admitted Pro Hac Vice)
                                       1440 New York Avenue, N.W.
                                       Washington, D.C. 20005-2111
                                       Telephone: (202) 371-7000
                                       armando.gomez@skadden.com

                                       Counsel to Lynn Tilton; Patriarch Partners, LLC;
                                       Patriarch Partners VIII, LLC; Patriarch Partners
                                       XIV, LLC; Patriarch Partners XV, LLC; Octaluna,
                                       LLC; Octaluna II, LLC; and Octaluna III, LLC




                                         9
57772/0001-21468554v1
             Case 18-10512-KBO   Doc 2075-1   Filed 10/29/20   Page 11 of 11




                                       EXHIBIT 1


                             (REDACTED)




57772/0001-21468554v1
